DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
This application contains claims directed to the following patentably distinct species of bone screw: 
Species A, shown in Figs. 1-7
Species B, shown in Figs. 9-20b
Upon election of a species above, further election of subspecies of thread body shape is required: 
Subspecies 1, shown in Figs. 4a-5b and 15-17b
Subspecies 2, shown in Fig. 8a
Subspecies 3, shown in Fig. 8b
Subspecies 4, shown in Fig. 8c
Subspecies 5, shown in Fig. 8d
The species are independent or distinct because the makeup of the devices including their shape and structure are substantially different allowing them to function in different manners. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are considered generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

During a telephone conversation with Joshua Chu on 09 December 2020, a provisional election was made without traverse to prosecute the invention of Species B, Figs. 9-20b, and Subspecies 1, Figs. 4a-5b and 15-17b.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 3, 13, 17-20, and 22-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species (Species A, Subspecies 2-4, and Subspecies 5, respectively). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application Nos. 61/889,902 and 14/511,123, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application. The prior-filed applications do not provide adequate support for the flat inner surface of the thread body having an axial width that is greater than half of an axial width of the helical groove measured between the opposed sidewalls at the outer surface (Claim 1), and for the opposed sidewalls being flat and parallel to each other (Claim 24). Accordingly, Claims 1, 4-6, 10-12, 16, 21, and 24-26 are afforded a filing date of 17 May 2019.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 10-12, 16, 21, and 24-26 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As to Claim 6, the limitations as to the effect of a transverse load on the position of the thread body is not supported by the specification as originally filed. A transverse load is described with respect to non-elected Species A (Figs. 1-7), but not with respect to the elected embodiment of Species B (Figs. 9-20b), and it cannot be extrapolated to have the same effect on Species B due to differing characteristics of the bone screw that may affect the position of the thread body in the helical groove. For example, in Species A the pitch of the thread body and helical groove are the same [0043], whereas in Species B the pitch of the thread body is less than the pitch of the groove [0054], which may alter how the thread body abuts the sidewalls. Species B also does not have engagement portions to hold the thread body in the groove and against a particular sidewall. Examiner notes that Claims 5 and 6 may be indicated by Applicant as withdrawn from further consideration by the examiner as being drawn to a non-elected species (Species A) in order to overcome this rejection under 35 U.S.C. 112(a). 
As to Claim 24, the limitation of the opposed sidewalls being flat and parallel to each other is not supported by the specification as originally filed. Although the opposed sidewalls may appear to be parallel in the figures, the drawings are not to scale and cannot be relied upon as sole support for this specific limitation. 




Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the effect of a transverse load as applied to the elected embodiment of Figs. 9-20b must be shown or the feature(s) canceled from the claim(s) (Claims 5 and 6) (see also relevant rejection under 35 U.S.C. 112(a) above).  No new matter should be entered. Examiner notes that Claims 5 and 6 may be indicated by Applicant as withdrawn from further consideration by the examiner as being drawn to a non-elected species (Species A) in order to overcome the drawing objection and to prevent the inclusion of new matter. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24-26 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent No. US 6,860,691 to Unsworth et al. (hereinafter, “Unsworth”).
Unsworth discloses a bone screw (fully capable of use in a bone), shown in Figs. 10a and 11a, comprising a longitudinal core member (4) having a longitudinal axis, an outer surface (surface at tips of thread 5b), and a helical groove (between 5a and 5b) recessed from the outer surface (the groove is recessed from the outer surface because it is closer to the longitudinal axis and one side of the groove is formed by thread 5b defining the outer surface), the helical groove having a groove cross-section defined by opposed sidewalls (faces of 5a and 5b facing each other) and a bottom surface connecting the opposed sidewalls (col. 12 / ll. 12-23), the opposed sidewalls being flat and parallel to each other (as the sidewalls are parallel to line 12b which is normal to the longitudinal axis and thus parallel to each other), shown in Figs. 11a-11c; and a helical thread body (1) configured to be accommodated in the helical groove, wherein the thread body is configured to slide between the opposed sidewalls of the 
















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 4-6, 10-12, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,075,925 to Lerich. 
As to Claims 1, 4-6, 10, 16, and 21, Lerich discloses a bone screw, shown in Figs. 5 and 6, comprising a longitudinal core member (50) having a longitudinal axis, an outer surface (surface 66 at tips of thread 54), and a helical groove (56) recessed from the outer surface (the groove is recessed from the outer surface because it is closer to the longitudinal axis and the sides of the groove are formed by thread 54 defining the outer surface), the helical groove having a groove cross-section defined by opposed sidewalls (60, 64) and a bottom surface (62 and bottom surface of 63 between 62 and 60) connecting the opposed sidewalls; and a helical thread body (58) configured to be accommodated in the 

    PNG
    media_image1.png
    332
    914
    media_image1.png
    Greyscale

Lerich, Fig. 6, annotated

Lerich is silent as to the flat inner surface having an axial width that is greater than half of an axial width of the helical groove measured between the opposed sidewalls at the outer surface. 
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to reduce the axial width of the helical groove such that the axial width of the flat inner i.e. modified to be flush against 64 in Fig. 5) with movement toward the other sidewall into a more protruding position (i.e. Fig. 6). 

As to Claims 11 and 12, Lerich discloses the core member further comprises a shank (52), but is silent as to wherein the head is separable from and connectable to the shank; wherein the shank comprises a threaded portion with an outer thread, and wherein the head has a threaded bore that is configured to engage the threaded portion of the shank. 
In another embodiment, shown in Fig. 2, Lerich contemplates that the head (9) is separable from and connectable to the shank (12), wherein the shank comprises a threaded portion with an outer thread, and wherein the head has a threaded bore that is configured to engage the threaded portion of the shank. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to separate the head from the shank in Lerich’s embodiment shown in Figs. 5 and 6, since constructing a formerly integral structure in various elements involves only routine skill in the art, and a separable head would allow greater flexibility in applications of the screw, such as for example fixation of a structure that could be placed over the shank after the shank is seated but before the head is attached. The head and shank would be connectable by complementary threads as contemplated by Lerich to allow incremental, reversible and yet secure fixation. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276.  The examiner can normally be reached on M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY L KAMIKAWA/Examiner, Art Unit 3775                     

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775